*178
ORDER

PER CURIAM:
Terrance Henderson appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief following an evidentiary hearing. Henderson sought to vacate his convictions for first-degree robbery and armed criminal action and consecutive sentences of fifteen years and five years imprisonment, respectively. He claims that the trial court clearly erred in denying his motion because he received ineffective assistance of counsel when counsel failed to request an instruction for the lesser included offense of stealing. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b)